Case 4:20-cv-01052-P Document1 Filed 09/22/20 Pagelof21 PagelD1

 

Wha Tf fl

  

 

PRISONER'S CIVIL RIGHTS COMPLAINT (Rev. 05/2015)

IN THE UNITED STATES DISTRICT COURT = #09 ero 22 4 19g
FOR THE NORTHERN DISTRICT OF TEXAS =~ so °
Fort Worth Division

Elva Sofia Tbarra #48282-177
Plaintiff's Name and ID Number

EN \ C, Carswell, Fort Worth, Ix .
Place of Confinement case 4 = 2 0 C V -10 5 9 p

(Clerk will assign the numbet) ~

 

 

Vv

warden Catt

Defendant’s Name and Address

LT .Anihony

Defendant’s Name and Address

Li Botler

Defendant’s Name and Address
(DO NOT USE “ET AL.”)

 

INSTRUCTIONS - READ CAREFULLY
NOTICE:
Your complaint is subject to dismissal unless it conforms to these instructions and this form.

I. To start an action you must file an original and one copy of your complaint with the court. You should keep a
copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACK SIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ON IT.

3. You must file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4, When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropniate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID), the list labeled as “VENUE LIST” is posted in your unit
law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.
Case 4:20-cv-01052-P Document1 Filed 09/22/20 Page 2of21 PagelD 2

 

FILING FEE AND IN FORMA PAUPERIS (IFP)

1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. Ifyou do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis. In this event you must complete the application to proceed in forma pauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma pauperis
data sheet, from the law library at your prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides “... if a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.” See 28 U.S.C.
§ 1915. Thus, the court is required to assess and, when funds exist, collect, the entire filing fee or an initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, if appropriate, assess
and collect the entire filing fee or an initial partial filing fee, then monthly installments from your inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to.cases proceeding in forma pauperis.)

4. Ifyou intend to seek in forma pauperis status, do not send your complaint without an application to proceed in
forma pauperis and the certificate of inmate trust account. Complete all essential paperwork before submitting it
to the court.

CHANGE OF ADDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any motion for any
other relief. Failure to file a NOTICE TO THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

I. PREVIOUS LAWSUITS:
A. Have you filed any other lawsuit in state or federal courtrelating to your imprisonment? _ YES “NO

B. If your answer to “A” is “yes,” describe each lawsuit in the space below. (If there is more than one
lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)

1. Approximate date of filing lawsuit:

 

2. Parties to previous lawsuit:
Plaintiff(s)
Defendant(s)
Court: If federal, name the district; if state, name the county.)

 

 

 

Cause number:

 

Name of judge to whom case was assigned:

 

Disposition: (Was the case dismissed, appealed, still pending?)

 

sa Me Oe

Approximate date of disposition:

 
Case 4:20-cv-01052-P Document1 Filed 09/22/20 Page 3of21 PagelD 3

 

I.

I.

PLACE OF PRESENT CONFINEMENT: - MC (oxswel \

EXHAUSTION OF GRIEVANCE PROCEDURES:

Duero coviedl wo $
Have you exhausted all steps of the institutional grievance procedure? ~prejume YES | “NO
Attach a copy of your final step of the grievance procedure with the response supplied by the institution.

PARTIES TO THIS SUIT:

A. Name and address of plaintiff: g hwo Sofie \Dar ra FE YSZ §2-\ 17
kederal Wecdica\ Cantey, Cars we)
P-O.Rox VUZT FEL Wocth¢ VK 76127

B. Fullname of each defendant, his official position, his place of employment, and his full mailing address.

Defendant#t:L.Q Jatclen Cay C EM ( Cars Lee | (
Po tox 27137 Et uwootth, ra 76127
Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

dions ofconstituhional Cigh
aA Opuseal Pow sh Peany

Defendant#2: LA. Ay noany, FMC Cars kel 1 ?-0 BOX 213)
Frioott. Te 76127.

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

Cibeltyabuse mental and physt tal inci flerente vided onot constitutional cig tts

Defendant #3: i+ Butler iM C (CoN > we \
06 BOKI7137 Ef buockh Ux 76127
Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

sare as above.

Defendant#a: YYWS . (| le Rou ds FAC Carstee\|
V.GbOK BINST Focworth, 1K 76VZ7

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

Samy. as apove.

Defendant#s: Wedice\ Direchor Dr-lanaham FEM Clarseell
VO -Bok VNST, Franwcyh, Te TEU?

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

In correck teshi ing. Muted res, velus to test to wake
Sue we sytW have i!

    
Case 4:20-cv-01052-P Document1 Filed 09/22/20 Page4of21 PagelD4

 

VI

VHL

VIEL

STATEMENT OF CLAIM:

State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,
when did it happen, and who was involved. Describe how each defendant is involved. You need not give
any legal arguments or cite any cases or statutes. If you intend to allege a number of related claims, number
and set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the
complaint must be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY
STRIKE YOUR COMPLAINT.

\n KEQONAS Yona" wis inwaled inal\ claims Shakstands
 al\ defendants Cro save. roam Blalee. cask court So include each
Vidlations at 646 amendment-croeland Unwsrot ponish rent

 

Adal indiGene Aowoxcd weltoave hoalh mental health,

Saloty, CDC QuUGe\( res, layatere Vises, feacl, sacia\
Ay avanct ng y and) lacus ag.
Verbal assaulk and alvse, false tnSor mation
Oh CoVID AG, Aisvegerd Sor lesking ot trealtimentot
COMING, PHUStcal ASS @OVAE ‘

RELIEF:

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.

Pahicy Manges , teltefofsta Cero mess jobs, compensetign

Voauyre Senrence. » Defoce second wave KLE me, Lif Het psorane
VAmMoVuat of super vseck release.

GENERAL BACKGROUND INFORMATION:

A. State, in complete form, all names you have ever used or been known by including any and all aliases.

Cla Sofia Woarct4

B. List all TDCJ-CID identification numbers you have ever been assigned and all other state or federal
prison or FB] numbers ever assigned to you.

US2gt-\1 i

SANCTIONS:
A. Have you been sanctioned by any court as a result of any lawsuit you have filed? YES LENO

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. (If more than one, use another piece of paper and answer the same questions.)

Court that imposed sanctions (if federal, give the district and division):

 

Case number:

 

Approximate date sanctions were imposed:

Have the sanctions been lifted or otherwise satisfied? YES NO

 

BPP NS
Case 4:20- “CV -01052:P sPegunenes ‘Filed 09/22/20 Page 50f21 PagelD5 GD

 

“Cause. OF Action
| ~-Aielatien oF Sth Ammendmert

~The ~rison_autherthies did Not fake. the

inmates, Needs. Aur ing. Ga oe Id Wide. Pandemic a
tito. ‘consideration and-did eT provide. comprtlole
_. He Iyhes. neck met oc meer “ewtized standards
Scans

“le Delibersie tnditerence.

 

 

a a. Extreme.ond- ua, use YA_Seeu city.
MEAS ures wot \adk theree® het ee
ead to “Negative! COVID- IF inmates to
being | nic becoming” “Posie” ‘worth _

Cov ®-19 Coot ing. | wes and. Sac ther Ho SafRering

 

_ 3. Denial ef A ay _Teeatnents pennies gents ne ae

on NY PY SIC, _ a
oe AD Meme
A Unnecessary. and Wanton Nn€liction

an OS Pain: eee

_ Prison. eclrerals Must. respond te all ok __.
YO Senov$. Medical needs. COVID NA Co.
coe __ for. he taken as Non Sertouws cand. ther AS. tow. ne
LAY OGS ands. handled Inecré ak Buc Carswal ee
. _S.. HeMniing @ Bedding cee _
co AD CIVIC IA WEE > ‘a cod d to wear thesame_
nee oh clothes & Peis Sor \¥ doys Sus. + 7
while. Sick worth. Cov i@= Ae. oe

 

 

 

 

 

a ee Fa\ove.. Lo avled- rae tN Mates, “Xo. iS pps

_. OLS POSE OF Wesres. wioloke the :

Raw ex) monk + BA ©FNhe. wmMeates i. — _

_ aNocth were. Pareatened ON per POW

oe Wer restroom needs and satis ladies

ene mn ruse nate vi ~-Wheeding ON. them Selyues_ and, uomahing. ;
_ _& y hem se\veSe We wEece. te A* Yon.

. eos BUTLER * TS bad enough.

 
Case 4:20-cv-01052-P Document1 Filed 09/22/20 Page 6of21 PagelD 6 (Za

 

wee that yallare. Breathing while CT. Aa THON.
eas btandishing Sireachts. LT. AATHOMY
on en VES GONG into. CLANS. QAVIND Ot round, a. shotgun
wasn ___\oek WING. WLCA MOKA 2S. King “Loho's 4 etna ag
wa to dag~ Wecause some bo Ishi” and GIS SAying
ees and Yaunkin ae US, ‘ Yall ace. ghoul +e S06 he

 

 

_ ere oa\\ ave

 

 

_ 1. Ne access +o. sais OC Conmassar 4. ‘
_ These provided oy the institution as toel{ _
as nose on. CoMmieSar GACY. SINCE We Sete
Nor pecwitred “be Shop, De aise hack Saas -
. posteck everywhere abeut Washing our Wands
| frequently Ave to Covip-lf_, Vert on sevenad
OCCASSIONS Ler Several eae § ako time canoot
ef Hand Soap in the Restrooms - -

 

 

 

 

¢. NOWOT Meals Sor BSdays and aven sack
meals, referred +o by LT AWTHOASY as
* BOGS NASTIES”. ON deveral occassions
Shere Was MoLDED \unchmeat and mw
yeaerabies yok sere. PROLOA
—S\imed » Oyen Yeo wo ko the a-Ficec$
ee Vien. were kota “were Sortyy
lok Anak 16 concet We. oe ee qve yall ae
* A Sanchacy environment 5 a basic
Yuma need Shack a_Penal Lastchshen_
must prev de".

 

 

 

 

 

 

 

As Not prov ide a peoper YPE pet CDC

Avice hoe $. dere. aven Ne Gl at
a\\ Ska ke Whom abs il *he OOO ce cs
. Unton. heme. Also dong a law suit for
nN bean <, made +o. Leack 1A Hazardev 3

 

 

 

 

 

 

 

 

 

 

 

tn CONEMASAS Na Met Providecl propon PPE,
_ __ Se\G- care i some: aang Wratk an te alloaed .
$e
Ne Pvuer- Crowe ang and Ab Secial D Didkacia Qe
Taare ee en on 2re. CRP roMig. ert her to ¢ ON & ADOTO Xvie ail

 

BX! cel\. Anat Vasa sets of bunhk&
- ames. prior to. tes hog

Case 4:20-cv-01052-P Document1 Filed 09/22/20 Page 7of21 PagelD 7

ped. s.,o.ckes bw. attacheh chart ane
U lockers, There Sere. ,.we could Dot social |

diskente “and. Were. wrced deliver ces

(A_inmot<es . Tin Medes,

o— te. posi hve. COVID
cll ‘and with a toted.. a

___inmebe s hich could_nok! lae_mavied dee to.

_ hak were Very.
ieLorence Sor ether inmates Nealyh.

wel
= mores coho had. heshed. Jecehve. (yo ;
bin Shug, poste, had been
Seriovsiu sick

 

  

iw nd. jn the Same.c

Avec Crowcling. +

 

_ We have sutleced 6 “ma aoMly, enforcing _

 

 

_ eeck. Aheat proekuces tho ACO Hon fr

ident IAW _ WuUMan Yeec

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_ OB _Sinale..,
Nor dtr to become unconshtutional in. _
__ _COWWWNEARON « .

 
Case 4:20-cv-01052-P Document1 Filed 09/22/20 Page 8of21 PagelD 8

 

C. Has any court ever warned or notified you that sanctions could be imposed? YES aL.

D. If your answer is “yes,” give the following information for every lawsuit in which a warning was issued.
(If more than one, use another piece of paper and answer the same questions.)

I. Court that issued warning (if federal, give the district and division):

 

2. Case number:

 

3. Approximate date warning was issued:

 

Executed on: 4 (¢- 20 oi, Sofia \oar tq

DATE

 

signature of Plaintiff)

PLAINTIFE’S DECLARATIONS

lL. I declare under penalty of perjury ali facts presented in this complaint and attachments thereto are true
and correct.

2. l understand, if I am released or transferred, it is my responsibility to keep the court informed of my

current mailing address and failure to do so may result in the dismissal of this lawsuit.

I understand I must exhaust all available admimstrative remedies prior to filing this lawsuit.

4. lunderstand Iam prohibited from bringing an in forma pauperis lawsuit if] have brought three or more
civil actions or appeals (from a judgment in a civil action) in a court of the United States while
incarcerated or detained in any facility, which lawsuits were dismissed on the ground they were
frivolous, malicious, or failed to state a clanm upon which relief may be granted, unless 1 am under
imminent danger of serious physical injury.

5. Tunderstand even if] am allowed to proceed without prepayment of costs, I am responsibie for the entire
filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid.

ww

Signed this \X day of Seprembber ,20 ZO

(Day) (month) (year)

Elva Soha arr

cs

 

 

(Signature of Plaintiff)

WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but
are not limited to, monetary sanctions and the dismissal of this action with prejudice.
Case 4:20-cv-01052-P Document1 Filed 09/22/20 Page9of21 PagelID9

~* a

 

 

 

 

 

  

 

— —& AN 1 D. De. cl\aroAnens. eV”. €venns , “nee
_ Areatwents, crue yey ound in humane
cen eeecnenenen _ Sackors. tAlA ich. PQ! rick Cokes . since s

 

 

a SS Gtoched )

tema et meeeensnti itt at

~—Decument List

and names as eV hence. “oS kacin wea |

D

See lish ob Name’ Provided)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:20-cv-01052-P Document1 Filed 09/22/20 Page 10o0f21 PagelD 10

FAITH M. BLAKE,
(No. 73053-279),

LA TOYSHA GIBSON,
(No. 44161-177),
TIFFANY SNODGRASS,
(No. 20160-043),

DELISA WILLIAMS,
(No. 99950-051),
TRACIE CARTWRIGHT,
(No. 67271-019),
CRYSTAL HAMANN,
(No. 66795-380),
MEGAN SCOTT,

(No. Number),

ARIEL BISHOP,

(No. 27411-009),

TANYA TORRENCE,
(No. 57104-083),

CLARA POORBEAR,
(No. 20937-035),
GENESIS GONZALEZ,
(No. 19703-480),
JULIANA LOURDE,
(No. 28023-078),

WINDY PANZO,

(No. 15967-059),
SAMANTHA FORSYTHE,
(No. 31158-064),
ANDREA BROOKS,
(No. 28601-380),
CARRIE ALLRED,

(No. 31517-045),
ANGELA REYNOLDS,
(No. 50702-177),
VICTORIA MARTINEZ,
(No. 74453-479),

MINDY CASAS,

(No. 57122-177),

NIKKI GRAHAM,

(Ne. 17369-046),

PUD LR LP LP LP EP LP LP PD LP LPP LP LP EP LPL MP LPP PD LP LP LPP UP LP LP LP LPL Pd ODL
Case 4:20-cv-01052-P Document1 Filed 09/22/20 Page11of21 PagelD 11

 

ANIKA FOLSOM,

(No. 32338-064),
ANGELA CUPIT,

(No. 49717-177),
CYNTHIA BAXTER,
(No. 04314-063),
VILLISCIA THOMAS,
(No. 18044-0360),
STEPHANIE WALKER,
(No. 22305-026),
GEORGIA GREGG,
(No. 09233-479),
DAKOTA GARMANY,
(No. 53454-074),
DESIREE WADE,

(No. 15254-028),
LAURA SHAUGER,
(No. 68517-066),
WENDY ESPINOZA,
(No. 12293-0190),
TIFFANY MANKIN,
(No. 14517-078),
BARBARA COMNEHAN,
(No. 28121-045),
SHELLY MIXSON,

(No. 12079-480,

AMY TEDDER,

(No. 14975-480),

LACI LANDERS,

(No. 38956-379),
BRANDI MOORE,

(No. 37492-480),
GLORIA BELTRAN,
(No. 23013-479),

MIA MITCHELL,

(No. 26852-078),
RANEEM HOURANI-MARTINEZ,
(No. 8540-479),

KERRI KIETH,

(No. 45557-177),
CHRISTINA WILLIAMS,
(No.20552-035),
CHRYSTAL LARCADE,
(No. 10875-0109),

G72 600 UGA COD C0 GOR GO SO? 0G) 000 UG 40? GOD UF) CoD 0G) 660 8G? GOD 600 GOD GOO OGD OG OG? 8D 0O0 600 60D 600 CO UG) 00> 40) 40? 60 UO Gon UG) tGP Uae 66? GO? 4O?

t
No
t
- Case 4:20-cv-01052-P Document1 Filed 09/22/20 Page12o0f21 PagelD 12

 

MARIA RENDON,
(No. 43141-308),
JESSICA CHRONISTER,
(No. 27884-064),
JESSICA HOLL,

(No. 55333-177),
PEDRA CRUZ,

(No. 34488-479),
PEGGY CHAFFIN,
(No. 7063-061),
KENDRA WARD,
(No. 53803-177),
DAVI BAILEY,

(No. 22215-0490),
SHANA CASTILLO,
(No. 21287-084),
SARAH ALRED,

(No. 25514-479),
ALEXIS DuMARCE,
(No. 17635-273),
JENNIFER BARELA,
(No. 89655-051),
JENNIFER GUTRIDGE,
(No. 40307-408),
LACEY MOORE,
(No. 28516-009),
TESA KEITH,

(No. 58769-177), .
ERIKE MIJAREZ,
(No. 99247-380),
CAROLINA MEDELLIN,
(No. 98155-051),
SHAWNA ENLOE,
(No. 03306-479),
AMY ROBERTSON,
(No. 12574-028),
CANDICE KLEIN,
(No. 26623-078),
YVETTE AVILA,
(No. 66447-298),
EUGENIA ROWLAND,
(No.13940-273),
Case 4:20-cv-01052-P Document 1 Filed 09/22/20 Page 13 of 21 PagelD 13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CRYSTAL THOMAS, §
(No. 27832-078), §
KRISTINA KOEHN, §
(No. 15271-062), §
ROSE MYERS, §
(No, 08419-063), §
LAURA HERNANDEZ, §
(No. 38575-379), §
ASHLEY VANDENBURG, §
(No. 77327-061), §
VERONICA VALENZUELA, §
(No. 50918-051), §
CHRISTINA JUAREZ, §
(No. 48416-177), §
MIRANDA FOURNIER, §
(No. 20566-078), §
TARA CHILDRESS, §
(No. 27847-045), §

, &

 
CASE HO QU DEGT IP PRA RH 2F RAYE Hab o Paitgeodrs Page 587

Patricia Aruda (No. 03944-122)

Rugayya Aida Abdul-Hakim (No. 50009-177)
Karen Mae Lee (No. 57409-380)

Elva Sofia Ibarra (No. 48282-177)
Fabiola Sanchez (No. 85255-280)

Ivette Davila (No. 17644-035)

Jessyca Hoskins (No. 12597-010)

Sylvia Rodriguez Poblano (No. 81880-179)
Leticia Marquez (No. 92027-080)

April West (No. 21335-074)

Katina N. Evetett (No. 93370-083)
Gabriela Nevarez (No. 45225-013)
Danielle Dewrock (No. 46322-044)
Delberta Rose MeKenzie (No. 27208-078)
Megan Kemp (No. 54586-177)

Sierra Shawnee Taylor (No. 17586-046)
Anne Reed (No. 29625-047)

Krisa Dawn Durham (No. 15262-010)
Vanessa Lisla Cloud (No. 63190-379)
Tammy Marie Medlin (No. 15151-062)
Karen Wilson (No. 57264-177)

Tammy Marie Latham (No. 38333-479)
Nallely Milagros Alejandro (No. 30170-479)
Amelia Marie Spiotto (No. 21056-040)
Rose Linda Ganceres (No. 12577-479)
Rachel Vasquez (No. 92500-380)

Tiffanie Denise Gurule (No. 02600-480)
Stacey Anderson (No. 06541-031)

Stacy Rene Crutcher (No. 22811-078)
Deborah Drummy (No. 03723-030)
Angela Marie Thomas (No. 15648-031)
Maria Nunez (No. 26633-078)

Kimberly Gaskins (No. 15453-028)
Jessica Ann Idlett (No. 56827-177)

As these prisoners were not included as plaintiffs in the original case, their
declarations/affidavits will not be considered by the Court in this proceeding. If any of these
FMC-Carswell prisoners seeks to maintain her own lawsuit, however, she will be given the

chance to complete and file a civil complaint form and an in-forma- pauperis application. The

-3-

ee
ase 4:20-cv-01052-P Document 1 Filed 09/22/20 Page 15 of 21 PagelD 15

 

 

 

(2) SNeaur~ Yeleatrom cepa’ toy LU Railey Solin oly

 

 

(See arsaced exhibit)

 

 

 

 

 

 

 

 

 

 

 

 

 
| Case 4:20-cv-01052-P Document1 Filed 09/22/20 Page 16 of ah Page 16 4]

“Ug, &

S| Lacn Serene ¢
ey Women say they face COVID at Fort Worth prison g - ae . GO RA
Starlelegran’ Gt. Werth Was aenpellin
BY KALEY JOHNSON . | q C6EDAS
AUGUST 31, 2020 06:00 AM, UPDATED AUGUST 31, 2020 03:29 PM : es

Inmates incarcerated at the only federally-run medical prison for women in the country say they have been subjected
to a “house of horror” over the past few months.

As of Tuesday, 73 women have signed onto a potential class-action suit against Federal Medical Center Carswell, its
warden and several officials and officers.

In more than 200 pages of handwritten testimony, women describe meals of rotten food, negligent medical care and
malicious treatment as COVID-~-19 ran through the prison.

“While the public only hears one side of the major business (BOP and FMC Carswell), ihe
forgotten lives of mothers, daughters, grandmas, granddaughters, sisters all live against every
CDC guideline,” the lawsuit says.

In response to allegations of mistreatrnent at FMC Carswell, the Bureau of Prisons sent a statement on its general
policies for handling COVID-19. In part of the statement, the BOP said its care and treatment of inmates follows
CDC guidelines “with regard to quarantine and isolation procedures, along with providing appropriate treatment.”

The statement also said the majority of inmates who tested positive for COVID-19 are asymptomatic.

PRISON LOCKDOWN

FMC Carswell, located in northwest Fort Worth, has been a medical women’s prison since 1994, The facility, which
currently houses about 1,300 inmates, has a checkered history of accusations of sexual assault and medical neglect.
Most women are serving sentences for drug or white-collar crimes and have medical issues.

In April, a woman incarcerated at Carswell gave birth via cesarean section while on a ventilator at a hospital. Andrea
Circle Bear died on April 28. She was the first woman in BOP custody to die from coronavirus — she would not be
the last.

The description of what women at FMC Carswell have gone through for the past two months is based on mterviews
and the more than 200 pages of written testimony from women in Unit 2 North, the first unit to be hit with COVID-

19.

On June 30, the first cases of community spread began at Carswell, according io the lawsuit and adjoining
testimony. Inmates say a member of staff on the hospital floor was the first person to bring the virus into the prison.

Most of the units in Carswell, such as 2 North, are set up inside a four-story high rise. Cells, which hold four women
in a 7-foot-by-10-foot space, are set on the perimeter of a square with a TV room in the center.

While the facility had aleeady been on lockdown -— not allowing visitors or daily outdoor time -- Carswell shut
down the commissary and all activities. For three days, women said, they did not have contact with their families.
The TVs were turned off officers told the women news stations were airing “fake news” about the prison.

For the next four weeks, many of the women would not be able to go outside. Since the commissary was shut down,
inmates said, they also went three weeks without being able to buy items such as soap, aspirin or tampons.

The prison stopped serving hot meals. For 19 days, the women said, they received one sack of food a day —- mates
called them “bag nasties” — which served as lunch and dinner.
Case 4:20-cv-01052-P Document1 Filed 09/22/20 Page17of21 PagelD 17 ss

The vegetables they would give us were brown and dirty. The meat smeit old. The
muffins had mold on them. The fruit was rotten. They expected us to hold onto
the lunch meat unrefrigerated for hours and eat it for dinner. Juliana Elaine Lourde

The bag usually consisted of “eight pieces of bread, two slices of lunch meat, an apple or orange, half an onion, half
a tomato and a bag of chips,” one woman who asked to be identified by her initials M_S., wrote in her testumony.

“The vegetables were always brown and soft. My bunkie’s bag once contained a fly in the bag.”

The prison removed women from the unit who worked in sanitation or food service so they would still be able to
work. Women received cloth masks that are washed once a week, and staff put up plastic shower curtains in the
open doorway of the women’s cells, inmates said,

THREATENED BY OFFICERS

The night COVID-19 fully hit the prison, women in 2 North said they were subjected to malicious treatment from
two officers.

On June 30, women were kept in their cells for three hours, and many had to use the bathroom. Some have medical
paperwork that allows them to go to thé bathroom without permission, and a group started to line up to use the
restroom. A staff member hit the panic button and said there was a riot.

Two officers, identified in the suit as Lt. Anthony and Lt. Butler, rushed to the unit. Anthony had a riot gun and
Butler carried pepper spray. Anthony waved the gun in the air and said inmates “need to stop testing him,” one
woman, Rugayya Abdul-hakim, wrote. Another woman asked Butler what they had done wrong, and he said that
“they were breathing, and that was enough.”

Adbul-hakim wrote that the men terrified her, triggering her PTSD from a past abusive relationship.

They threatened to take our mattresses and the food from our lockers. Lt.
Anthony calied us cows. Lt. Butler, in response to one of the girls asking, ‘What
did we do wrong?’ he said, "Y'all are breathing; that's wrong enough!" Ruqayya
Abdul-hakim

“I refused to move even though there was blood trickling down my legs. My clothes and linen were both blood
stained. 1 was so humiliated,” she wrote.

The lawsuit specifically names Butler and Anthony as defendants.

When asked about this incident and others specifically named in the lawsuit, the BOP said it does not comment on
pending litigation.

‘NIGHTMARISH CONDITIONS’ IN QUARANTINE

As tensions rose at the prison, COVID-19 cases did, too.

The prison started mass testing in early July. On July 6, $1 women and two staff members were positive. By Fuly 21,
510 women in the prison tested positive for the virus.

According to the lawsuit, women who tested positive were pulled from their celis and sent to a quarantine unit called
M2. They had to leave most of their items behind, which were transferred to an unlocked room where possessions

were quickly stolen.

Faith Blake, the primary plaintiff of the lawsuit, said those women who were quarantined were “treated absolutely
horribly.”
* ¢ #8 @

Case 4:20-cv-01052-P Document1 Filed 09/22/20 Page18o0f21 PagelD 18

A woman described her time in M2 in a letter to the Star-Telegram. The Star-Telegram is not using her name
because she said she feared retaliation for talking to the media.

The woman said she started showing symptoms of COVID-19 on July 10, She had a cough, shortness of breath,
could not taste or smeli, and she had nasal discharge. She asked her unit manager to see a doctor, but had to wait 16
hours to be seen by medical staff or be tested.

As a sanitation worker, I did my job to not only clean but to keep staff and inmates
safe by working day and night. I feel my efforts have not been appreciated and I have
been punished for being sick. Tanya Torrence

When she tested positive, she was put in a room with six other women in M2. For six days, the woman stayed in the
same clothes. Some women in M2 had been in the same clothes for 19 days, she said. She said two officers at M2
were “wonderful” and “kept the women calm,” and someone checked their temperature and pulse oximetry twice a
day.

But other women reported “nightmarish conditions” in their rooms. One woman, Windy Panzo, said she was placed
in a room with 10 women and “our food is thrown in and kicked in by their feet like we’re dogs.”

Several women described difficulty getting medical care. A group of inmates had to beat on a door for 15 minutes
when a woman’s tongue swelled inside her mouth, Panzo wrote.

M.S. wrote that a woman with COVID-19 had a high fever and “staff refused to help her, so she slit her wrists
claiming she was going to die in here anyway.”

Ina letter to the Star-Telegram, Joyce Godwin, a woman incarcerated at FMC Carswell,, expressed succinctly the
fear that has taken over the prison: “They call this place a hospital, but it is a house of horror.”

DEATHS AT CARSWELL

Those who tested negative remained in the unit, according to the women in 2 North, which was declared a “positive
unit” in July. Women who tested negative “were left in there to become positive,” Tara Childress told the Star-
Telegram. She, like many women, tested negative multiple times before eventually catching the virus from other
inmates.

Veronica Carrera-Perez, 40, was transferred into a cell with a woman who had already tested positive for COVID-
19, Within three days, Perez started to complain that her head hurt, she couldn’t taste anything and she was throwing
up, a woman who was recently released from Carswell told the Star-Telegram. The woman. who was released after
she completed her prison sentence, asked that her name not be used out of fear of retaliation from the BOP.

On Aug. 3, Perez died from COVID-19, four months afier she applied for and was denied home confinement. In her
motion for release, she said her medical conditions consisted of shortness of breath and possibly breast cancer.

Not including Circle Bear and Perez, four other women have died from COVID-19-related causes at Carswell.

Sandra Kincaid, 69, was the second woman to die on July 14.
On July 20, 51-year-old Teresa Ely died while on a ventilator.

Wendy Campbell, 56, died on Aug. 15
Marie Neba died on Aug, 25

The BOP said in a statement that symptomatic inmates whose condition “rises te the level of acute medical care will
be transferred to a hospital setting; either at a local hospital, or at an institution’s hospital care unit, if they have
one.” ,

4
Case 4:20-cv-01052-P Document1 Filed 09/22/20 Page 19o0f21 PagelD 19 iG

 

i'm only 28-years-old. Will I be able to go home healthy to be a mother to my kids? Or
will] die behind bars? Genesis Gonzalez

Carswell is not accredited as a hospital, so inmates are sent to a local hospital.

Carswell is not the only prison to struggle with containing the virus. Across the country, 117 people incarcerated in
federal prisons have died from COVID-19, according to the BOP’s website. FMC Fort Worth, a men’s prison. at one
point had the most cases in the country, and FCI Seagoville took that spot in July.

Kevin Ring, executive director of the criminal justice reform group FAMM, said the BOP initially treated prisons
like cruise ships — isolated from the world and COVID-19. But prisons are not islands; officers and staff come and
go, bringing and taking home the germs of the community.

“Now we’ve had a domine effect where it hits a state and it hits the prison, and once it gets into the prison, it’s
wildfire,” Ring said. “There’s no slowing it down.”

RECOVERED?

On Aug. 8, the Carswell warden declared the unit “recovered” and said no one else would be tested for the virus.
The last week of July, the commissary re-opened, women started going outside once a week and hot meals were
served again,

But women say the virus is not over. On Aug. 25, Blake said women are still showing symptoms of COVID-19, but
they are not being tested anymore. Sandra Shoulders, who is an inmate in Unit 1 South, said 34 people were
transferred into her unit on Ang. 25 and they had not been tested.

I have never felt this helpless and insignificant in my life. The neglect that has
happened at this facility has not only put my life and other inmates in danger, but
also the staff and officers. Samantha Forsythe

In a statement, the BOP said the number of positive inmates at Carswell has dropped “as staff have diligently and
safely carried out their responsibilities in accordance with CDC guidelines.” The BOP said the prison follows CDC
guidelines on when inmates should be removed from isolation.

Women also say they still struggle with the emotional toll of the lockdown and how they were treated. Childress,
who has anxiety, has not been able to see a counselor for three months.

“They'll have people walk through the units, but that doesn’t help,” she said. “There is no psychological heip or
sitting down one-on-one.”

Childress, and other women in 2 North’s lawsuit, hope to find justice for what they say has been cruel and unusual
punishment. She and Blake stressed that they need to find a lawyer who can help them file the suit as a class action.

On Aug. 24, Judge Mark Pittman ordered that the Carswell lawsuit could not be filed as a class action suit, and each
woman would need to pay a $400 filing fee and file her own lawsuit separately.

Blake and Childress said that some of them have faced retaliation for signing onto the suit.

“Anytime we try to speak up or get up, we're yanked out, we’re isolated,” Blake said. “We get put in the SHU. They
take our mattresses away from us, so we're sleeping on metal frames. A lot of the women are scared.”

She said some of the women in the suit are being transferred to other prisons. The BOP said it has limited facility-to-
facility transfers, and other inmate movement. “We cannot prove that it’s retaliation, but it’s odd,” Blake said.
Case 4:20-cv-01052-P Documenti1 Filed 09/22/20 Page 20o0f21 PagelD 20 (€&

 

ai gh

_ Decunment List.

cetera terete om meee eS aaa EP I EARL PT ate att fpanmeenee tera tee tenth genni

ey Nicleo oF Acinons. st. LY ANTHONY ne
oo nk LT ROTLER ia Hoo smg_0 nck aNodiy”
oe COBNSA and wWvesragcttocs neetlsed ee

a so jbkain tho fectac

a KOON BAe +o.0 Wod 3 Sul | 1 eaginad
oe COMA DAW #

 

 

 

~&X& 0 idea Cootkaco. os Ackions ‘oy UT. Rava
_ end LT. BUTLER mm Hoeswig vert 4Soutt _
fe Footage 40 show ef vse © E Srcce and
oe practice of TndiCfecence and crueliy,
~ Counse \ oecdecl to ebtain evicence
_ before its MISSING 4
7 Shes ce peared aWuSe AS OA ootber dD
OL Caendoned Behavior bx FMC Cacswe \\
Stal menbecs.
—~ Pec Cule 34H /(a). FED RCV, P
EVIACNE uri oe requested

(S) Exhibry oF “Phono Concdlom subwytre|
+o Caucks im Ota com plank +

(Ue) é Exvibck ef YWMashs. that were ecovclec
Lo tho mmates . See Mask exhibtt
Wot Lana @ complaint oC@red cy]

Foul, Blake. v= Warden Core 4490 - -tY- OORVOT-P

 

 

 

~ Wesks DoOOl weet Meet CDC guide lines

and siake mewwers we alSo sued FMC

Carswell dec Mot provide proper PRE geal:

TE they Aid nor grovidos (t +0 Where 659

Siar then \now \ow Aocan wine macsverence
ladder ore She invuades 7.

 

 

 

 
             

 
 

sedate tp eg fee oe

 

A ZOVILALIYADOOM A 9-\
OS

 

 

 

 

         

ES eggagy
cuaatil
ore

7 et

   
 

         

      

aie At : ee - a 4 { LyOM+AQS
EES "S085 ObéT 2000 Obet geo. LUAL AL Mer ON ‘A

LS\LTXOU'O'*8
\Wams op ' WA

aq LL A-USTFHEE PAG, LMHS, O03

  

 

 

 
